
	
		I
		111th CONGRESS
		2d Session
		H. R. 5555
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Ms. Foxx (for
			 herself, Ms. Kaptur,
			 Mr. McGovern,
			 Mr. Jones,
			 Mr. Cuellar,
			 Mr. Pascrell,
			 Mr. Peterson,
			 Mr. Kanjorski,
			 Mr. Cole, Mr. Sestak, Mr.
			 Kucinich, Ms. Waters,
			 Mr. Al Green of Texas, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  eligibility for housing loans guaranteed by the Department of Veterans Affairs
		  for the surviving spouses of certain totally disabled
		  veterans.
	
	
		1.Short titleThis Act may be cited as the Disabled
			 Veterans’ Surviving Spouses Home Loans Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Surviving spouses of veterans whose deaths
			 were not service-connected, but who had service-connected disabilities that
			 were permanent and total for at least 10 years immediately preceding their
			 deaths, are eligible to receive a monthly dependency and indemnity compensation
			 payment from the Department of Veterans Affairs under section 1318 of title 38,
			 United States Code.
			(2)However, surviving spouses of such veterans
			 are not eligible for the Department of Veterans Affairs home loan guaranty
			 under section 3701 of such title.
			(3)Surviving spouses of veterans whose deaths
			 were not service-connected, but who had service-connected disabilities that
			 were permanent and total for at least 10 years immediately preceding their
			 deaths should be eligible for the Department of Veterans Affairs home loan
			 guaranty in addition to monthly dependency and indemnity compensation payments.
			3.Department of
			 Veterans Affairs housing loan guarantees for surviving spouses of certain
			 totally disabled veterans
			(a)In
			 generalSection 3701(b) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(6)The term veteran also
				includes, for purposes of home loans, the surviving spouse of a deceased
				veteran who dies, not as the result of the veteran’s own willful misconduct,
				and who was in receipt of or entitled to receive (or but for the receipt of
				retired or retirement pay was entitled to receive) compensation at the time of
				death for a service-connected disability rated totally disabling if—
						(A)the disability was continuously rated
				totally disabling for a period of 10 or more years immediately preceding
				death;
						(B)the disability was
				continuously rated totally disabling for a period of not less than five years
				from the date of such veteran’s discharge or other release from active duty;
				or
						(C)the veteran was a
				former prisoner of war who died after September 30, 1999, and the disability
				was continuously rated totally disabling for a period of not less than one year
				immediately preceding
				death.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a loan guaranteed after the date of the enactment of this
			 Act.
			
